DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Kraker et al. (2009/0318604) in view of Cheng et al. (2014/0296410).
	Regarding claims 1, 9-10 and 13:  de Kraker et al. teach a thermoplastic composition comprising the claimed amount of at least one aromatic polycarbonate and PPPBP-bisphenol A polycarbonate copolymer with a heat distortion temperature higher °C [0142; Examples; Table 2].  De Kraker et al. teach that the composition may also include various additives [0115].
	de Kraker et al. fail to teach a laser direct structuring additive comprising a copper salt.
However, Cheng et al. teach that adding from about 5 to about 8 wt% of copper hydroxide phosphate as a commercially available laser direct structuring additive [0117-0121] to a polycarbonate resin composition.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 5 to about 8 wt% of copper hydroxide phosphate as taught by Cheng et al. to the composition of de Kraker et al. to provide a composition that can be used in a laser direct structuring process.  The combined weight percent of all the components in the composition does not exceed 100%.  
Since the composition is the same as claimed, it will possess the claimed L* color coordinate value.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 

	Regarding claim 5-6:  Since the composition is the same as claimed, the presence of PPPP-PC will provide the claimed improvement in HDT.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
	Regarding claim 7:  de Kraker et al. teach the claimed amount [Examples; Table 1].
	Regarding claim 8:  de Kraker et al. teach the claimed amount [Examples; Table 1].
	Regarding claim 11:  de Kraker et al. teach an aromatic polycarbonate with a Mw of about 29,600, and an aromatic polycarbonate with a Mw of about 21,700 [0142; Examples].  The Mw of about 21,700 is very close to the claimed amount of less than 20,000 g/mol.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).  A prima facie case of obviousness exists where the 
	Regarding claim 12:  de Kraker et al. teach a Paraloid impact modifier [Examples; Table 1].  
	Regarding claim 15:  de Kraker et al. teach examples that are substantially free of a reflection additive and a polycarbonate-polysiloxane copolymer [Table 1].  

	Other Relevant Prior Art
Kulkarni et al. (2014/0066556) teach that increasing the amount of PPPBP-PC increases the HDT [0184].  Wissemborski et al. (DE 19543803) teach that the color that copper hydroxide phosphate produces in plastics is known [0003, 0004, 0006].

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, De Kraker et al. teach that the composition may also include various additives [0115].  .  
The Applicant has stated that Cheng teach a different polycarbonate polymer from the polycarbonate in De Kraker.  This is not persuasive because the differences in the polycarbonate structures will not affect function of the LDS additive.  Wissemborski et al. (DE 19543803) teach that the color that copper hydroxide phosphate produces in plastics is known [0003, 0004, 0006].  Furthermore, Cheng et al. teach that their “polycarbonate” refers to the any one of the class of compounds containing a repeating chain of carbonate groups [0090].  Therefore, the “polycarbonate” of Cheng et al. includes the polycarbonate of De Kraker.  
The Applicant has made the argument that Cheng et al. teach a list of LDS additives.  In the absence of unexpected results, it would have been obvious to select any of the LDS additives in Cheng et al.  Moreover, copper hydroxide phosphate is one of the only two commercial products taught Cheng et al. [0117].  It would have been obvious to select a commercial product that is readily available.  
The Applicant has made the argument that claim 15 excludes the polycarbonate-polysiloxane polymer of Cheng.  This is not persuasive for the following reasons:

2)  While a polycarbonate-polysiloxane copolymer is taught in Cheng it is not incorporated in the composition of de Kraker et al. in the rejection.  Cheng is relied upon only for the LDS additive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
3)  Even if the polycarbonate-polysiloxane copolymer of Cheng were required, the composition would still be “substantially free of” polycarbonate-polysiloxane copolymer.  Cheng teaches about 3 wt% [0140] of polycarbonate-polysiloxane copolymer in the composition, which is considered “substantially free of”.  The instant specification does not provide a specific definition for “substantially free of” [0022 of PG Publication], but only embodiments that “may” meet the limitation.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763